 

EXHIBIT 10.15

 



A

CHANGE REQUEST • CONTRACT OR ORDER

 

 

Strategic asset purchasing

 

SUPPLIER DATE: September 16, 2013 Transformateurs Pioneer  Ltée   612 Chemin
Bernard   Granby, Qc   J2J OH6   Attn: Raymond Haddad  

 



No. modif.

 

4

Contract No.

 

4600017040

Order No.

Responsible H-Q

 

Nicole Caron

Tél.: (514) 840-3000, poste 5251

Téléc.: (514) 840-3322



 



A-  CURRENT MODIFICATION



 

It is proposed to extend for a period of six months the framework contracts #
171040 and #17108 on the same commercial conditions in order to complete the
update of technical specifications and preparations for the call for proposals.

 



If you agree, the extension period will now read, from April 1, 2014 until
September 30, 2014.

 

 

 

 

 

 

 

 

 

 

  

B-  SUPPLIER

 

QWe agree to execute the requested amendment at the same prices and primary
conditions as in the contract, it being agreed that this application does not
constitute a commitment on the part of Hydro-Quebec, and that only the
authorization to proceed with "C", approval of which is the contractual
responsibility of Hydro-Québec, will allow the supplier to proceed.

 



Delivery date:   /s/ Raymond Haddad  

September 24, 2013



    Signature   Date                         ¨    We refuse to execute the
requested change               Signature   Date             ¨    Non applicable
       

 



  

C- AUTHORIZATION TO PROCEED

 

You may proceed immediately with this change

 



Nicole Caron   /s/ Nicole Caron  

December 4, 2013

Responsible H.Q.   Signature    Issue Date 

 



c.c Supplier Quality Assurance (C.Q.) 

 

Application to amend contract 17108_16 Sept. 13 doc /99.01.25 

 



 

